RESOLUCIÓN
El pasado 3 de abril de 2009 suspendimos a Peter Calderón Meléndez del ejercicio de la abogacía por su incumplimiento con el pago de la cuota de colegiación y con nuestros requerimientos.
El señor Calderón Meléndez ha comparecido ante nosotros para informar que ha pagado la referida cuota de colegiación, y así lo acreditó el Colegio de Abogados. El señor Calderón Meléndez también notificó su nueva dirección, por lo que se accede a su solicitud de reinstalación al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo